Citation Nr: 0608380	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04-15 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for claimed depression.  

2.  Entitlement to service connection for a claimed disorder 
characterized by chronic chest pain.  




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from June 1993 to April 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

In his April 2004 Substantive Appeal, the veteran reported 
that he was currently receiving treatment at a VA facility 
for depression.  He also made a reference to treatment for 
chest pain "then and now at the VA."  

The most recent VA medical records from the VA Medical Center 
(VAMC), however, date from March 2002.  It thus appears that 
there exist records of contemporary treatment for both 
disorders that have not been obtained to date.  

VA is required to make efforts to obtain records of pertinent 
medical treatment reported by the veteran in conjunction with 
new disability compensation claims.  38 U.S.C.A. § 5103A(c) 
(West 2002 & Supp. 2005).  More generally, VA is also 
required to obtain records of VA medical treatment, 
regardless of the nature of the claim (e.g., de novo or an 
application to reopen).  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).    

Accordingly, this case is being REMANDED to the RO for the 
following action:

1.  The RO should contact the Columbia 
VAMC and request all records of treatment 
of the veteran dated since March 2002.  
All records received by the RO must be 
added to the claims file.  If the search 
for such records has negative results, 
documentation to that effect must be 
added to the claims file.  

2.  Then, following completion of all 
indicated development, the claims for 
service connection for depression and a 
disorder characterized by chronic chest 
pain must be readjudicated.  If the 
determination of either of these claims 
remains unfavorable, the veteran must be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


